                     UNITED STATES DISTRICT COURT
                     EASTERN DISTRICT OF WISCONSIN


STEVEN DIONNE SCOTT,

       Plaintiff,

     v.                                                  Case No. 18-CV-312

GARY ANKARLO, et al.,

      Defendants.


                                           ORDER


       Steven Dionne Scott is Wisconsin state prisoner representing himself in this 42

U.S.C. § 1983 action. The case is before me on referral for pretrial management from the

Honorable Lynn Adelman. Presently before me are Scott’s motions for reconsideration, for

default, and for a Pavey hearing.

       1.     Motion for Reconsideration

       Previously, Magistrate Judge David E. Jones, who was then assigned to this case on

referral, denied Scott’s motions to appoint counsel, explaining that Scott’s health concerns

were able to be addressed with deadline extensions without the need to appoint counsel.

Scott moves for reconsideration of this decision which I will construe as a renewed motion

to appoint counsel. In his renewed motion, Scott states that his cognitive function was

severely impaired, enough that he could barely write.

       As Judge Jones previously explained, I have the discretion to recruit counsel for

individuals unable to afford an attorney. Navejar v. Iyola, 718 F.3d 692, 696 (7th Cir. 2013);

28 U.S.C. §1915(e)(1); Ray v. Wexford Health Sources, Inc., 706 F.3d 864, 866-67 (7th Cir.
2013). “[D]eciding whether to recruit counsel ‘is a difficult decision: Almost everyone

would benefit from having a lawyer, but there are too many indigent litigants and too few

lawyers willing and able to volunteer for these cases.’” Henderson v. Ghosh, 755 F.3d 559, 564

(7th Cir. 2014) (quoting Olson v. Morgan, 750 F.3d 708, 711 (7th Cir. 2014)).

       In deciding whether to recruit pro bono counsel, I must consider two things: “(1) ‘has

the indigent plaintiff made a reasonable attempt to obtain counsel or been effectively

precluded from doing so,’ and (2) ‘given the difficulty of the case, does the plaintiff appear

competent to litigate it himself?’” Pennewell v. Parish et al., 923 F.3d 486, 490 (7th Cir. 2019)

(quoting Pruitt v. Mote, 503 F.3d 647, 653 (7th Cir. 2007)). To satisfy the first prong, I must

determine that a plaintiff made a good faith effort to hire counsel. Pickett v. Chicago Transit

Authority, 930 F.3d 869, 871 (7th Cir. 2019).

       When considering the second prong, I “must examine the difficulty of litigating

specific claims and the plaintiff’s individual competence to litigate those claims without

counsel.” Pennewell, 923 F.3d at 490. I look at “whether the difficulty of the case, factually,

legally, and practically, exceeds the litigant’s capacity as a layperson to coherently litigate

the case.” Id. This includes “all tasks that normally attend litigation,” such as “evidence

gathering, preparing and responding to court filings and motions, navigating discovery, and

putting on a trial.” Id. at 490-491. I “must consider the plaintiff’s literacy, communication

skills, education level, litigation experience, intellectual capacity, psychological history,

physical limitations and any other characteristics that may limit the plaintiff’s ability to

litigate the case.” Id. at 491.

       Judge Jones has already found that Scott tried to find an attorney on his own, so all

that remains is the question of whether Scott can no longer represent himself. I find that he

                                                2
can—and that he has. Before filing his motion to appoint counsel, Scott filed his own

motion for summary judgment. Since filing his renewed motion to appoint counsel, Scott

has properly responded to the defendants’ motion for summary judgment. In those filings,

Scott was able to explain his case and explain why he believes he is entitled to relief. He has

demonstrated a grasp of the law, including the law surrounding statutes of limitation,

exhaustion, and the substance of his claims. For these reasons, I am denying Scott’s motion

for reconsideration, which I construed as a motion to appoint counsel.

           2.       Motion for Default

           Scott also filed a motion for default, arguing that the defendants failed to meet the

November 8, 2019 deadline for filing dispositive motions. He wrote that motion on

November 11, 2019. I am certain that he was not yet in receipt of the defendants’ summary

judgment filings when he wrote it, but the defendants did file their motion for summary

judgment and all supporting materials on November 8, 2019. Therefore, default would not

be appropriate as they complied with court order. Accordingly, Scott’s motion for default is

denied.

           3.       Motion for Pavey Hearing

           Scott also filed a motion for a Pavey1 hearing. One of the grounds upon which the

defendants are seeking summary judgment is exhaustion. When exhaustion is contested,

court sometimes need to conduct evidentiary hearings to determine whether a prisoner

exhausted his administrative remedies. However, whether to have a hearing is not decided

based on a party’s motion. Rather, if a court finds that there are issues with respect to




1
    Pavey v. Conley, 544 F.3d 739 (7th Cir. 2008).
                                                     3
exhaustion that need further development, the court will order that such a hearing take

place. Accordingly, Scott’s free-standing motion for a Pavey hearing is denied.

       NOW, THEREFORE, IT IS HEREBY ORDERED that Scott’s motion for

reconsideration, which I construed as a renewed motion to appoint counsel (Docket # 34),

is DENIED.

       IT IS FURTHER ORDERED that Scott’s motion for default judgment (Docket #

42) is DENIED.

       IT IS ALSO ORDERED that Scott’s motion for a Pavey hearing (Docket # 43) is

DENIED.

       Dated at Milwaukee, Wisconsin this 11th day of February, 2020.

                                                  BY THE COURT:

                                                  s/Nancy Joseph
                                                  NANCY JOSEPH
                                                  United States Magistrate Judge




                                              4
